The opinion of the court was delivered, by
Read, J.
The plaintiff agreed to take 50 per cent, of the debt due to him by the defendant, if all the other creditors would do *261the same, and signed an article to that effect, which was stipulated to be signed by all the other creditors of the defendant. In point of fact all the creditors did not sign the article ; and several refused to do so, and were paid in full. The plaintiff was paid the 50 per cent.; but, as the conditions of compromise were not complied with, commenced this suit for the balance of the debt. The right to recover is so clear that it is hardly necessary to refer to Durgin v. Ireland, 4 Kernan (14 N. Y.) 325, where Denio, C. J., says: “The condition upon which the payment of 50 per cent, of the amount of the note was to operate as a satisfaction of the whole sum, was not performed. The payment was by the agreement to be full satisfaction, provided all the other creditors agreed to a similar composition, but not otherwise.” The effect of the payment which was made upon the note in question, was simply to satisfy the demand pro tanto. The residue was still owing, and an action on the original contract was the proper remedy for recovery.
Judgment affirmed.